Citation Nr: 0202609	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  94-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for maxillary 
sinusitis and ethmoid sinusitis with hypertrophic rhinitis 
and infrequent headaches.  

(The five issues of entitlement to service connection for 
right shoulder, left shoulder, tendonitis of the right elbow, 
right hand, and left hand disabilities as secondary to 
service-connected disabilities will be the subject of a later 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
June 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  A March 1993 
rating decision continued a 10 percent rating for sinusitis 
with rhinitis, and a June 1996 rating decision increased the 
rating for maxillary sinusitis and ethmoid sinusitis with 
hypertrophic rhinitis and infrequent headaches to 30 percent 
since October 1992.  

The March 1997 Board decision remanded the case to obtain 
additional medical records and a VA ear, nose, and throat 
examination.  This case is now before the Board for appellate 
review.  

The Board is undertaking additional development on the five 
issues of entitlement to service connection for right 
shoulder, left shoulder, tendonitis of the right elbow, right 
hand, and left hand disabilities as secondary to service-
connected disabilities, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3.104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice as required by Rule 
of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the required notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing the five 
issues.  


FINDINGS OF FACT

1.  The new and old rating criteria for diseases of the nose 
and throat in effect before and since October 1996 are 
equally favorable to the veteran.  

2.  Acute sinusitis occurs about every six to eight weeks and 
is treatable with antibiotics.  

3.  Purulence is intermittent, and there is no evidence of 
massive crusting, marked ozena, anosmia, or osteomyelitis.  

4.  The October 2000 VA examiner opined that the veteran's 
sinusitis would continue in the same pattern for years to 
come.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510-6514 and 6522 (2001) (effective October 
7, 1996); 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6510-
6514 (1996) (effective prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1963 rating decision granted service connection and 
an initial 50 percent rating for multiple fractures of the 
skull and face since June 1963.  A February 1964 rating 
decision recharacterized the service-connected multiple 
fractures to include a separate service-connected disability 
of chronic traumatic maxillary and ethmoid sinusitis with 
chronic hypertrophic rhinitis as 10 percent disabling since 
June 1963.  The March 1965, January 1971, and February 1984 
rating decisions continued the 10 percent rating for the 
sinusitis disability.  These decisions from August 1963 to 
February 1984 became final because the RO informed the 
veteran of each of the decisions by letter, and he did not 
appeal within the prescribed time period.  See 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2001).  

Over eight years then went by before the veteran filed an 
application for an increased rating in October 1992 and an 
application for service connection for headaches in December 
1992.  The March 1993 rating decision included headaches as 
part of service-connected sinusitis with rhinitis and 
continued the 10 percent rating for that disability.  The 
July 1993 rating decision continued the 10 percent rating for 
sinusitis with rhinitis and infrequent headaches.  Although 
the June 1996 rating decision increased the rating for 
maxillary sinusitis and ethmoid sinusitis with hypertrophic 
rhinitis and infrequent headaches to 30 percent since October 
1992, the claim for a rating in excess of 30 percent remains 
before the Board because the veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The claim for an increased rating may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In this case, 
the RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and provided 
sworn testimony at a travel board hearing.  The March 1993, 
July 1993, June 1996, and July 2001 rating decisions, the 
August 1994, June 1996, and July 2001 statements of the case, 
and the March 1997 Board remand informed the veteran of the 
evidence needed to substantiate his claims.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595  (1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

While this appeal was pending, the rating criteria for 
diseases of the nose and throat were revised effective 
October 7, 1996.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the period preceding the effective date of the 
regulatory change, the Board should apply the old regulation.  
For the period since the effective date, the Board should 
apply the more favorable of the old and new regulations.  
VAOPGCPREC 3-2000 (2000).  

The veteran's disability is currently evaluated under the 
criteria for chronic maxillary sinusitis.  Given the 
diagnoses and findings of record, the Board will apply the 
old criteria for chronic sinusitis and chronic atrophic 
rhinitis for the period prior to October 7, 1996.  For the 
period since October 7, 1996, the Board will apply the more 
favorable of the old and new criteria for chronic sinusitis 
and allergic or vasomotor rhinitis.  

The evidence does not support an increase under the old 
criteria for chronic atrophic rhinitis.  Chronic atrophic 
rhinitis, with massive crusting and marked ozena, with 
anosmia, is assigned a 50 percent evaluation.  Chronic 
atrophic rhinitis, with moderate crusting and ozena, atrophic 
changes, is assigned a 30 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996) (effective prior to 
October 7, 1996).  Although the veteran complained of daily, 
copious amounts of foul-tasting yellow, gray mucous from his 
sinuses in December 1994, the evidence shows that the sinus 
drainage is intermittent.  In April 1999, the veteran 
reported painful nasal drainage for the past five days, and 
at the October 2000 VA examination, there was no purulence, 
fetid order, or evidence of massive crusting, marked ozena, 
or anosmia.  

Likewise, an increased rating is not warranted under the old 
criteria for sinusitis.  Postoperative chronic sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations is assigned a 50 percent evaluation.  
Severe chronic sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is assigned a 30 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514 (1996) (effective prior to October 7, 1996).  Although 
the veteran had six to seven surgeries to repair fracture 
dislocations of his facial bones and one surgery around 1998 
to open up the maxillary sinuses for better drainage because 
of chronic sinus infections, the evidence does not show 
curettage, osteomyelitis, severe symptoms, or repeated 
operations due to sinusitis.  Instead, the October 2000 VA 
examiner opined that the veteran's sinusitis would continue 
in the same pattern for years to come, and there was no 
evidence of acute sinusitis in October 2000.  The veteran's 
July 1996 testimony that a doctor noted osteomyelitis of the 
sinuses on a "lost" 1983 x-ray is no more than hearsay.  
Unfortunately, when transmitted by a lay person, this hearsay 
is too attenuated and inherently unreliable to constitute 
medical evidence.  Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995).  Moreover, on an ENT consultation in September 1995, 
a "+ distant hx of osteomyelitis" was noted; it was further 
stated that the patient wanted a second opinion.  After 
further film study, it was specifically noted that there was 
no evidence of osteomyelitis.  

A higher rating cannot be established under the new criteria 
for chronic sinusitis, which if following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, is assigned a 50 percent evaluation.  Chronic 
sinusitis, with three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
assigned a 30 percent evaluation.  Note: An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6510 (2001) (effective since October 7, 1996).  Although the 
veteran underwent surgery in 1998 to open up the maxillary 
sinuses for better drainage because of chronic sinus 
infections, the evidence does not show constant sinusitis or 
osteomyelitis.  The October 2000 VA examiner stated that the 
veteran's acute sinusitis occurs about every six to eight 
weeks and is treatable with antibiotics.  Although the 
veteran believes that osteomyelitis appeared on a lost x-ray, 
he is a lay person who is not competent to state a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

A rating higher than 30 percent is not available under the 
new criteria for allergic or vasomotor rhinitis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2001) (effective 
since October 7, 1996).  

In summary, the record reflects that a 30 percent rating 
should continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with the veteran's maxillary 
sinusitis and ethmoid sinusitis with hypertrophic rhinitis 
and infrequent headaches does not more nearly approximate the 
criteria for higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  

Referral for consideration of an extraschedular rating for 
sinusitis is not warranted because exceptional circumstances 
have not been claimed or demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  A total rating based upon individual 
unemployability that has been in effect since October 1992 is 
based upon a combination of seventeen service-connected 
disabilities, and the sinusitis disability, by itself, is not 
shown to interfere with employment or cause frequent 
hospitalizations.  At the October 1996 VA examination, the 
veteran reported that he sporadically worked part-time at a 
bar.  Referral for extraschedular consideration is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for maxillary 
sinusitis and ethmoid sinusitis with hypertrophic rhinitis 
and infrequent headaches is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

